Citation Nr: 0031326	
Decision Date: 11/30/00    Archive Date: 12/06/00	

DOCKET NO.  99-15 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to reimbursement or payment of the cost of 
private medical care from February 11, 1999, through 
February 21, 1999.

ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from January 1957 to 
December 1959. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Medical Center in Gainesville, Florida.  


REMAND

The summary of evidence and adjudicative action taken in the 
statement of the case, issued in July 1999, makes reference 
to various documents.  It does not appear, from a review of 
the claims file, that all of the documents referred to in the 
summary of evidence and adjudicative action taken, in the 
July 1999 statement of the case, have been associated with 
the record on appeal.  Further, it does not appear that 
medical records from the Halifax Medical Center, relating to 
treatment of the veteran from February 11 through 21, 1999, 
have been associated with the record on appeal. 

In the veteran's substantive appeal, received in August 1999, 
in Block 7A, he indicated both yes and no that he would like 
to have a hearing.  In Block 7B, he indicated that he would 
appear personally at a local VA office before a member of the 
Board.  

In light of the above, the appeal is REMANDED to the 
originating agency for the following:

1.  After obtaining any necessary 
authorization, copies of all records 
relating to treatment of the veteran at 
the Halifax Medical Center, from 
February 11 through 21, 1999, should be 
obtained and associated with the record 
on appeal.

2.  All documents referred to in the 
summary of evidence and adjudicative 
action taken in the July 1999 statement 
of the case, that are not already of 
record, should be associated with the 
record on appeal.  If the originating 
agency is unable to obtain relevant 
records it should so notify the veteran 
in accordance with the provisions of the 
Veterans Claims Assistance Act of 2000, 
to be codified at 38 U.S.C. § 5103A (b) 
(2).

3.  The veteran should be scheduled for a 
hearing before the Board at a local VA 
office.

In taking this action, the Board implies no conclusion, 
either legal or factual, as to the ultimate outcome 
warranted.  No action is required of the veteran unless he is 
otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

